Title: Abigail Adams to Isaac Smith Sr., 8 April 1786
From: Adams, Abigail
To: Smith, Isaac Sr.


     
      Dear sir
      London April 8th. 1786
     
     The Barrel of Cramberries you was so kind as to send me in the fall never reachd me till this week, oweing to Captain Youngs long passage and being obliged to put into port to repair the ship, he did not get up to London till about a Week ago. The Cramberries I believe were very fine by the Appearance of the few which remain; and would have proved a most acceptable present if they had arrived in season. We are not however less obliged to you for them, but I would just mention to those who wish to send presents of this kind to their Friends, that Casks about as large as raison casks, made water tight, with just water sufficient to cover the cramberry, preserves them best. This I found by a cask of that kind which col Smiths Friends sent him, and which were as fine as if they had just been gatherd. Captain Lyde has a cask of Split peas on Board addrest to you. If you will be so good as to send Mrs Cranch a peck of them, and accept the remainder, you will do me a favour.
     
     I wish Sir I could give you a pleasing account of affairs here, as they respect America but the reluctance which the States Shew to give Congress powers to regulate commerce, is to this nation a most agreeable event. They hold it up as a proof that a union of counsels is not to be expected, and treat with contempt the Authority and measures of the different States. There have been however some motions lately, within a few days past, and mr Pitt has requested that an other project of a Treaty might be offerd. It was agreed to, and is now before the Cabinet, but whether any thing is meant to be done, time only can unfold. You will see by the publick papers that mr Pitt’s Surpluss, is much doubted, and it is Said that the Mountain is in Labour, whilst the people are trembling through fear of new burdens.
     Letters have been received from Mr Randle at Madrid. He and his principal expected to arrive in Algiers some time in March. From mr Barclay, no intelligence has yet come. The embassy of these Gentleman may serve this good purpose, the terms of each Barbery State may be learnt. Congress may then compare them, With those transmitted to them from hence. But the Sum required is so much beyond the Idea of our Countrymen that I fear they hazard a War rather than agree to pay it. They will I hope count the cost of a war first, and consider that afterwards they must pay them a larger Subsidy. Portugal is treating with them and they will soon be at Peace with all other powers and at Liberty to prey upon us. The Tropoline minister who is here, and with whom mr Adams has had several conferences, appears a Benevolent sedate Man. He declares his own abhorrence of the cruel custom of making Slaves of their prisoners. But he says, it is the law of their great Prophet that all christian Nations shall acknowledge their power, and as he cannot alter their Law, he wishes by a perpetual Peace with the Americans to prevent the opperation of it. He swore by his Beard that nothing was nearer his Heart, than a speedy settlement with America, which he considerd as a great Nation, and a people who had been much oppresst and that the terms which he had mentiond were by one half the lowest which had ever been tenderd to any nation. He could answer for Tunis also, and he believed for the other powers with whom the Tripolines had great interests. He said that Spain could not get a Peace with Algiers, untill, tripoli interposed, and he was willing and ready to do every thing in his power to promote a Peace. Every circumstance has been transmitted to Congress, and they must determine.
     
     You will however Sir mention this only to particular Friends, as the Tropoline has been cautious to keep all his transactions from this People, would never have the english interpretor which is allowd by this Court, present.
     Be so good as to present my Duty to my Aunt from whom I received a kind letter, and to whom I design soon to write. Regards to the two mr Smiths. Love to cousin Betsy mrs Otis Mrs Welch, and all other Friends. I am dear Sir affectionately Yours
     
      A Adams
     
     
      My daughter thanks you for your kind mention of her in your Letter and presents her duty to you and her Aunt.
     
    